EXHIBIT RESTATED SUBSCRIPTION AGREEMENT RESTATED SUBSCRIPTION AGREEMENT made as of this _ day of 2008, between IX Energy Holdings, Inc., a Delaware corporation (the "Company"), and the undersigned (the "Subscriber"). WHEREAS, pursuant to a Confidential Private Placement Memorandum dated August 22, 2008 (the "PPM"), as supplemented to date, the Company is offering in a private placement (the "Offering") to accredited investors a minimum of 35 Units (the "Minimum Offering") and a maximum of 100 Units (the "Maximum Offering") at a purchase price of $100,000 per Unit, or up to 115 Units if the Company elects to accept over-subscriptions, with each Unit (the "Units") consisting of 250,000 shares of the Company's common stock, par value $0.001 per share (the "Common Stock"), and a three-year detachable warrant (the "Warrant") to purchase 250,000 shares of Common Stock with an exercise price of $0.50 per share; and WHEREAS, the Subscriber desires to subscribe for the number of Units set forth on the signature page hereof, on the terms and conditions hereinafter set forth. NOW, THEREFORE, for and in consideration of the premises and the mutual covenants hereinafter set forth, the parties hereto do hereby agree as follows: I.SUBSCRIPTION FOR AND REPRESENTATIONS AND COVENANTS OF SUBSCRIBER 1.1 Subject to the terms and conditions hereinafter set forth, the Subscriber hereby subscribes for and agrees to purchase from the Company such number of Units set forth upon the signature page hereof, at a price equal to $100,000 per Unit, and the Company agrees to sell such to the Subscriber for said purchase price, subject to the Company's right to sell to the Subscriber such lesser number of (or no) Units as the Company may, in its sole discretion, deem necessary or desirable. The purchase price is payable by wire transfer of immediately available funds, pursuant to the wire instructions attached as Exhibit F to the PPM or by check payable to LaSalle Bank National Association as Escrow Agent to IX Energy Holdings, Inc. 1.2 The Subscriber recognizes that the purchase of Units involves a high degree of risk in that (i) an investment in the Company is highly speculative and only investors who can afford the loss of their entire investment should consider investing in the Company and the Units; (ii) the Units are not registered under the Securities Act of 1933, as amended (the "Act"), or any state securities law; (iii) there is no trading market for the Units, none is likely ever to develop, and the Subscriber may not be able to liquidate his, her or its investment; (iv) transferability of the Units is extremely limited; and (v) an investor could suffer the loss of his, her or its entire investment. 1.3 The Subscriber is an "accredited investor," as such term in defined in Rule 501 of Regulation D promulgated under the Act, and the Subscriber is able to bear the economic risk of an investment in the Units. 1.4The Subscriber has prior investment experience (including investment in non-listed and non-registered securities), and has read and evaluated, or has employed the services of an investment advisor, attorney or accountant to read and evaluate, all of the documents furnished or made available by the Company to the Subscriber and to all other prospective investors in the Units, including the PPM, as well as the merits and risks of such an investment by the Subscriber.
